Motion by appellant to stay the enforcement of the order of the Supreme Court, Warren County, dated August 1, 1980 and entered in Nassau County on August 14, 1980, pending determination of the appeal from said order. On the court’s own motion, the appeal and the motion are transferred to the Appellate Division of the Supreme Court, Third Judicial Department, which has jurisdiction of said appeal. Ruzzo v Kingston Trust Co. (9 AD2d 692) is no longer the law (CPLR 511, subd [d]). Mollen, P. J., Hopkins, Damiani and Titone, JJ., concur.